Citation Nr: 0622861	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-15 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee



THE ISSUE

Entitlement to reimbursement of unauthorized medical 
expenses incurred at a private hospital on September 20 & 
21, 2005.  

(The issues of entitlement to service connection for a 
gastrointestinal disorder, otitis media, a bilateral 
hearing loss disability, post-traumatic stress disorder 
(PTSD), and chronic pelvic pain, to include as secondary 
to service-connected prostatitis; entitlement to a 
disability rating in excess of 50 percent for a major 
depressive disorder; entitlement to a disability rating in 
excess of 20 percent for a scar of the penis, with history 
of Peyronie's disease; entitlement to a compensable 
disability rating for prostatitis; entitlement to an 
effective date earlier than October 20, 1994 for a total 
disability rating based on individual unemployability 
(TDIU); and entitlement to an effective date earlier than 
August 8, 2001, for a finding that the veteran is 
permanently and totally disabled [previously listed as 
entitlement to an effective date earlier than August 8, 
2001 for eligibility for Dependent's Educational 
Assistance under Chapter 35 of Title 38, United States 
Code.] are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Mountain Home, Tennessee.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.  

2.  The veteran received unauthorized medical care at 
Buchanan General Hospital on September 20 and 21, 2005.

3.  The veteran was not treated for a service-connected 
disability but he was in receipt of a total compensation 
rating based upon individual unemployability at the time 
of the treatment at issue.

4.  The hospital treatment in September 2005 was not 
rendered in response to a medical emergency of such nature 
that delay would have been hazardous to the veteran's life 
or health.  


CONCLUSION OF LAW

Reimbursement of unauthorized medical expenses, incurred 
at a private hospital on September 20 & 21, 2005, is not 
warranted.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§ 17.120 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Implementing 
regulations were published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter" fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of May 2006 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
That was not done in this case, with the VCAA letter being 
sent to the veteran after the initial VAMC decision was 
made.  However, the VCAA complying notice letter was sent 
to the veteran before the VAMC re-adjudicated his claim 
and issued a statement of the case in May 2006.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing 
of his claim by VA" and thus VA "essentially cured the 
error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  Significantly, the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, 
have resulted in prejudice.    See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records 
which the veteran adequately identified and authorized VA 
to obtain.  All relevant Federal records have been 
obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The private 
hospital records have been evaluated two times by medical 
personnel and medical opinions have been rendered.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  There is no 
evidence of relevant Social Security Administration 
records.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and 
the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the 
appellant nor the representative has asserted that the 
case requires further development or action under VCAA or 
its implementing regulations.  

Thus, the Board finds VA has completed its duties under 
VCAA and implementing regulations.  Further, VA has 
completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2005).  Therefore, it would 
not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  However, 
this is not a claim for service connection and it does not 
involve rating or effective dates.  Therefore, the 
additional notice factors discussed in Dingess/Hartman are 
not applicable to this case.  

Criteria

The veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility on 
September 20 and 21, 2005.  Generally, the admission of a 
veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54.  The record 
does not contain any indication that the veteran was told 
that the VA would authorize payment for this private 
medical treatment and it is not contended otherwise.  
Thus, the veteran's treatment at the non-VA facility was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:  

(a)  For veterans with service connected disabilities. 
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held 
to be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of 
the States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth of 
Puerto Rico); (4) For any illness, injury or dental 
condition in the case of a veteran who is participating in 
a rehabilitation program under 38 U.S.C.A Chapter 31 and 
who is medically determined to be in need of hospital care 
or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health, and 

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).  

Background and Analysis

In this case, the care and services rendered to the 
veteran were not for the purpose of treating an 
adjudicated service-connected disability or a nonservice-
connected disability which was aggravating a service-
connected disability.  However, the veteran has been rated 
as totally disabled by his service-connected disabilities.  
Thus, he meets the requirements of 38 C.F.R. § 17.120(a).  
For reimbursement, he must also meet the remaining 
requirements of 38 C.F.R. § 17.120 (b) and (c); that the 
treatment was required by an emergency and that VA 
facilities were not available to provide treatment.  

Review of the claims folder shows that the veteran has a 
long history of abdominal complaints.  A colonoscopy in 
March 2005 revealed a polyp, which was removed and a 
pathology study showed it to be an adenoma, or benign 
growth.  Otherwise, the colon was noted to be quite 
"redundant" and the diagnosis was rectal bleed with 
history of colitis.  On a VA examination in May 2005, it 
was noted that the veteran had two gastrointestinal 
problems, gastrointestinal reflux disease, which was well 
controlled and ulcerative colitis, which was well 
controlled with medication.  

The private hospital records show that the veteran sought 
treatment in an emergency room on September 20, 2005.  He 
complained of back pain for 2 to 3 weeks, after having 
bowel movements.  The pain was located in the right hip 
and back.  He gave a history of prostate biopsy, 
transurethral resection of the prostate, and ulcerative 
colitis, Crohn's disease.  The staff at the private 
hospital investigated the veteran's complaints with 
testing, including computerized tomography of the pelvis 
and abdomen, which disclosed an enlarged prostate gland 
but no acute abdominal or pelvic pathology.  The clinical 
impression was abdominal pain of unknown etiology.  

In January 2006, a VA staff physician reviewed the private 
medical reports and disapproved the claim, noting that the 
veteran had back symptoms for 2 to 3 weeks before seeking 
treatment.  

In May 2006, another VA physician reviewed the file and 
expressed the opinion that he could not see evidence of an 
emergent condition.  

Conclusion

The Board has considered the arguments advanced by the 
veteran and his wife concerning his abdominal discomfort 
and the possible dangers considering his underlying 
ulcerative colitis.  However, as lay witnesses, their 
opinions are not competent evidence as to the nature of 
the veteran's medical condition.  38 C.F.R. § 3.159 
(2005).  

There are two competent medical opinions of record and 
both opinions weigh against the claim.  Two physicians 
reviewed the private hospital treatment records relating 
to the hospital treatment in September 2005, and both 
clinicians concluded that the treatment at issue was not 
for a medical emergency.  It was explained that the 
veteran sought treatment for pain that began two to three 
weeks earlier.  There is no contrary competent opinion of 
record.  

The veteran alleges that he was concerned that his pain 
was due to a serious gastrointestinal disorder, given his 
history of bowel disease.  However, the fact remains that 
he was not evaluated for acute pain; rather, the record 
clearly shows that he gave a history of pain of two to 
three weeks duration.  It is also pertinent to note that a 
CT scan of his pelvis and abdomen during the period of 
time in question revealed no acute abdominal or pelvic 
pathology.  Since an emergency is required for 
reimbursement and the preponderance of competent evidence 
establishes that the hospitalization was not for a medical 
emergency of such nature that delay would have been 
hazardous to the veteran's life or health, the claim must 
be denied.  38 U.S.C.A. § 1728(a ); 38 C.F.R. § 17.120. 

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Reimbursement of unauthorized medical expenses, incurred 
at a private hospital on September 20 & 21, 2005, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


